These appeals arise out of one case, tried together in the court below and argued together in this court. The appeal in No. 224 by the Trust Company is against so much of the decree as surcharges the appellant as executor of the estate of Leroy H. Gates for wrongful investments of the funds of the estate. The appeal of Roy W. Gates et al. (No. 225), is from so much of the decree as dismisses their counter-claim.
Our examination of the record convinces us that the decree *Page 367 
was proper in both respects. The surcharge as against the trust company is based upon well settled principles controlling the investment of trust funds, and tested by those principles no other course was open in the disposition of the case.
The prayer as sought by the defendants in their counter-claim we think was properly denied.
Without giving assent to all that is said in the opinion of the learned vice-chancellor, we agree with the results reached and the decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, BODINE, HEHER, PERSKIE, JJ. 7.
For reversal — DONGES, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 5.